Name: Commission Regulation (EEC) No 2648/86 of 22 August 1986 re-establishing the levying of customs duties on yarn of discontinuous or waste synthetic fibres, not put up for retail sale, products of category 22 (code 40.0220), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 27. 8 . 86 Official Journal of the European Communities No L 241 /5 COMMISSION REGULATION (EEC) No 2648/86 of 22 August 1986 re-establishing the levying of customs duties on yarn of discontinuous or waste synthetic fibres, not put up for retail sale, products of category 22 (code 40.0220), originating in Pakistan , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3600/85 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3600/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 to textile products originating in develo ­ ping countries ('), and in particular Article 4 thereof, Whereas Article 2 of that Regulation provides that prefe ­ rential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quan ­ tities specified in column 7 of Annexes I or II thereof, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question , once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of yarn of discontinuous or waste synthetic fibres, not put up for retail sale, products of category 22 (code 40.0220), the relevant ceiling amounts to 27,4 tonnes ; whereas, on 18 August 1986, imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arran ­ gements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan , HAS ADOPTED THIS REGULATION : Article 1 As from 30 August 1986, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3600/85, shall be re-established in respect of the fol ­ lowing products, imported into the Community and origi ­ nating in Pakistan : Code Category CCT heading No NIMEXE code ( 1986) Description ( 1 ) (2) (3) (4) 40.0220 22 56.05 56.05-03 , 05, 07, 09, 11 , 13 , 15, 19 , 21 , 23 , 25, 28 , 32, 34, 36, 38 , 39 , 42, 44, 45, 46, 47 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres , not put up for retail sale Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal ov the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 August 1986 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 352, 30 . 12. 1985, p . 107 .